If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 24, 2021
               Plaintiff-Appellee,

v                                                                    No. 352607
                                                                     Oakland Circuit Court
CYNTHIA DENISE HARRIS, also known as                                 LC No. 2019-271592-FH
CYNITHIA DENISE HARRIS,

               Defendant-Appellant.


Before: GLEICHER, P.J., and CAVANAGH and LETICA, JJ.

PER CURIAM.

         A jury convicted Cynthia Harris of felonious assault, MCL 750.82, for threatening and
cutting her niece with a kitchen knife during an argument. Harris admitted that she brandished a
knife, intending to frighten her niece and her niece’s boyfriend, but justified doing so based on the
victims’ alleged burglary of her home. On appeal, Harris claims that her trial attorney should have
impeached the boyfriend’s credibility with evidence of his past criminal convictions and that the
prosecution violated her due process rights by failing to disclose those convictions prior to trial.
She also challenges the admission of her niece’s preliminary examination testimony at trial in lieu
of live testimony. We discern no prejudicial error and affirm.

                                        I. BACKGROUND

        On June 16, 2019, Jaida Gills planned to meet a new boyfriend, Jeffrey Leseure, at the
home of her aunt, Harris. The trio smoked marijuana and then Leseure drove them to the movies.
About halfway through the movie, Gills and Leseure left the theater. This is where the parties’
stories diverge.

        Gills and Leseure claimed that they sat in the lobby for a brief period and then drove to a
gas station to purchase cigarettes and alcohol. When they returned, Harris was waiting in the
parking lot and was upset that Gills and Leseure had left her. The trio went to Harris’s house
where they ate, smoked marijuana, and drank alcohol. Gills and Leseure described that Harris
suddenly accused them of stealing her purse. Gills implied that Harris was mentally ill and was
often paranoid that people stole her belongings. Harris picked up a knife from the kitchen counter


                                                -1-
and swung it at Gills and Leseure. She also banged the knife against the refrigerator near Gills’s
head. Gills was trapped in a corner and reached out her hands to try to take the knife or to calm
Harris. Harris slashed Gills’s hand with the knife as she swung it through the air.

        Gills and Leseure described leaving Harris’s home. Gills called a friend, who in turn called
911. As Gills exited the home, she left a trail of blood. Blood fell on a pair of white Fila tennis
shoes on Harris’s front porch. Leseure went outside and found Harris’s purse in the backseat of
his car. He returned to the home with the purse and brought in the bloody tennis shoes. No one
wanted the police involved and the group planned to tell authorities that Gills cut her hand while
cooking. They left the home together and got into Leseure’s vehicle to head to the hospital. But
the police arrived before they could drive away.

         Harris, on the other hand, claimed that she did not bring her purse to the movies, only her
house keys, which she left in the car while she was inside the theater. Harris opined that Gills and
Leseure left the movies to return to her house to rob her. Gills and Leseure stole her purse, new
tennis shoes, a bracelet, and other items, Harris asserted. Harris’s mother, Gills’s grandmother,
testified and corroborated that Gills stole Harris’s Pandora bracelet and tried to give it as a gift to
her grandmother. Harris testified that she grabbed the kitchen knife for protection when she
realized her purse was missing. She felt unsafe because she claimed that Gills was a drug addict
who had stolen from her before. Harris admitted to banging the knife against the refrigerator or
counter and swinging it through the air, accidentally slashing Gills’s hand. Harris challenged
Leseure’s testimony that he “found” Harris’s purse in his car. As Harris had not brought her purse
to the movies, either Leseure or Gills must have taken the purse and put it in the car.

        Gills testified at Harris’s preliminary examination but could not be located to testify at trial.
Accordingly, the court permitted the prosecution to read her earlier testimony into the record for
the jury’s consideration. The jury credited the testimonies of Gills and Leseure over Harris and
convicted her of felonious assault.

                                            II. ANALYSIS

         Harris’s arguments for a new trial all fail for essentially the same reason: there is simply
no meaningful possibility that the errors she raises could have changed the outcome of her trial.
“The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and (3) with
the intent to injure or place the victim in reasonable apprehension of an immediate battery.” People
v Avant, 235 Mich App 499, 505; 597 NW2d 864 (1999). The “present ability or apparent present
ability to commit a battery” is also required. People v Grant, 211 Mich App 200, 202; 535 NW2d
581 (1995). An assault can be committed by means of “an act that would cause a reasonable
person to fear or apprehend an immediate battery.” M Crim JI 17.1(2); see also People v Davis,
277 Mich App 676, 684-688; 747 NW2d 555 (2008), vacated in part on other grounds 482 Mich
978 (2008) (explaining that subjective fear in the victim is not required).

        At trial, Harris testified that when she picked up the knife, she was thinking “please, let me
scare them to put my stuff back.” She described swinging the large kitchen knife and banging the
knife repeatedly. Harris testified that she was very angry and swore at Leseure and Gills,
demanding her purse while holding the knife. Harris agreed that her actions took place in a
confined space with little room to maneuver. When asked if her behavior would cause a person to


                                                  -2-
be frightened, Harris responded “I would hope so.” Harris thereby admitted to the elements of
felonious assault on the witness stand.

                             A. LESEURE’S PRIOR CONVICTIONS

        Despite admitting the facts necessary to support her conviction, Harris argues that her
appointed trial counsel ineffectively failed to investigate and impeach Leseure with evidence of
his prior convictions. She also contends that the prosecution denied her right to due process and
violated the principle of Brady v Maryland, 373 US 83, 87; 83 S Ct 1194, 1196; 10 L Ed 2d 215
(1963), by failing to disclose Leseure’s prior convictions during discovery.

        Harris filed a motion in this Court to remand for an evidentiary hearing to further develop
these claims. This Court denied that motion without prejudice. People v Harris, unpublished
order of the Court of Appeals, entered November 17, 2020 (Docket No. 350648). A hearing
remains unnecessary as defendant’s challenges can be adequately reviewed on the existing record.

        To support a claim of ineffective assistance of counsel, “the defendant must show that
counsel’s performance was deficient” and “that the deficient performance prejudiced the defense.”
Strickland v Washington, 466 US 668, 687; 104 S Ct 2052; 80 L Ed 2d 674 (1984). To establish
that counsel’s performance was deficient, a defendant must show that counsel’s performance fell
below an objective standard of reasonableness under prevailing professional norms. People v
Solmonson, 261 Mich App 657, 663; 683 NW2d 761 (2004). To establish prejudice, the defendant
must demonstrate a reasonable probability that, but for counsel’s errors, the result of the
proceedings would have differed. Id. at 663-664. However, “[e]ffective assistance of counsel is
presumed, and a defendant bears a heavy burden to prove otherwise.” People v Traver, 328 Mich
App 418, 422; 937 NW2d 398 (2019) (cleaned up).

         To establish a Brady violation, a defendant must show that “(1) the prosecution has
suppressed evidence; (2) that is favorable to the accused; and (3) viewed in its totality, is material.”
People v Chenault, 495 Mich 142, 155; 845 NW2d 731 (2014). Evidence that could be used for
impeachment only may qualify as “favorable to the accused.” Id. at 150. And evidence is
“material” if “there is a reasonable probability that, had the evidence been disclosed to the defense,
the result of the proceeding would have been different.” Id. (cleaned up). “The question is
whether, in the absence of the suppressed evidence, the defendant received a fair trial, understood
as a trial resulting in a verdict worthy of confidence.” Id. at 150-151 (cleaned up).

         Harris has presented evidence on appeal that Leseure pleaded guilty to two counts of
receiving and concealing stolen property valued between $200 and $1000, in violation of MCL
750.535(4)(a). The underlying acts occurred on September 8, 2019, three months after the events
in this case. Leseure was sentenced to probation for these misdemeanor convictions.

       MRE 609(a) provides for the admission of impeachment evidence as follows:

              For the purpose of attacking the credibility of a witness, evidence that the
       witness has been convicted of a crime shall not be admitted unless the evidence has
       been elicited from the witness or established by public record during cross
       examination, and



                                                  -3-
       (1) the crime contained an element of dishonesty or false statement or

       (2) the crime contained an element of theft, and

              (A) the crime was punishable by imprisonment in excess of one year or
       death under the law under which the witness was convicted . . . .

Leseure’s misdemeanor theft convictions were not “punishable by imprisonment in excess of one
year.” MRE 609(a)(2)(A). Accordingly, they would only be admissible for impeachment
purposes if “the crime contained an element of dishonesty or false statement.” MRE 609(a)(1).

        In People v Parcha, 227 Mich App 236, 242; 575 NW2d 316 (1997), this Court noted,
“The view has been expressed that all crimes involving theft necessarily involve dishonesty.”
However, the Michigan Supreme Court rejected that view by specifically treating theft offenses
separately from offenses involving dishonesty and false statements when amending MRE 609.
Parcha, 227 Mich App at 242, citing People v Allen, 429 Mich 558, 605; 420 NW2d 499 (1988).
Under Michigan law, “theft offenses, as a rule, are not so reflective of one’s truthfulness as to
warrant automatic admission into evidence of evidence of a prior conviction of such an offense.”
Parcha, 227 Mich App at 243. A theft offense is only admissible as an offense with an element
of dishonesty or false statement if the offense does “not merely imply dishonesty on the part of the
perpetrator, but incorporated a dishonest act, such as active deceit or falsification, as an element
of the offense itself.” Id. Whether a theft offense “is admissible pursuant to MRE 609(a)(1) turns
on the specific factual underpinning of the conviction.” Parcha, 227 Mich App at 247.

               The elements of receiving and concealing stolen property are: (1) that the
       property was stolen; (2) the value of the property; (3) the receiving, possession or
       concealment of such property by the defendant with the knowledge of the defendant
       that the property had been stolen; (4) the identity of the property as being that
       previously stolen; and (5) the guilty constructive or actual knowledge of the
       defendant that the property received or concealed had been stolen. [People v
       Matuja, 77 Mich App 291, 295; 258 NW2d 79 (1977).]

The elements of this offense suggest that a defendant could commit the crime by an actual
“dishonest act, such as active deceit or falsification.” But there is no binding precedent declaring
the offense to be definitively either a crime of theft or a crime of dishonesty. Indeed, Justice
MARKMAN dissented from the Supreme Court’s denial of leave to appeal to consider this very issue
in People v Ferrier, 463 Mich 1007, 1007; 624 NW2d 736 (2001).

         Harris was required to establish the factual predicate for her ineffective assistance of
counsel claim. People v Hoag, 460 Mich 1, 6; 594 NW2d 57 (1999). Beyond the fact of Leseure’s
convictions, Harris made no attempt to describe the facts surrounding his offenses. Without any
information regarding the “specific factual underpinning of the conviction[s],” neither the trial
court nor this Court could determine whether Leseure’s prior convictions would be admissible to
impeach his testimony as offenses involving elements of dishonesty or false statement. We cannot
fault trial counsel for failing to seek admission of this evidence when it appears likely to be
inadmissible. See People v Ericksen, 288 Mich App 192, 205; 793 NW2d 120 (2010) (holding
that failing to “raise a futile objection does not constitute ineffective assistance of counsel”).



                                                -4-
        Harris also cannot establish the necessary prejudice to warrant relief. Even had trial
counsel introduced evidence of his prior convictions to impeach Leseure, it is unlikely that the trial
would have ended differently. Harris personally established that she committed the offense of
felonious assault through her own testimony. The disagreements between Harris, Gills and
Leseure were peripheral as compared to the descriptions of the actual assault. Harris does not
contend that she would have abstained from testifying had she been able to impeach Leseure. And
her testimony was the nail in the coffin.

       We similarly cannot find that the prosecution violated Harris’s constitutional rights by
withholding the fact of these convictions. Although impeachment evidence can be characterized
as favorable evidence for Brady purposes, it was never clear that Leseure’s convictions met MRE
609’s admissibility requirements. The favorability of the information was therefore uncertain.
And as previously discussed, the absence of the information did not likely impact the outcome of
Harris’s trial. Accordingly, Harris cannot establish entitlement to a new trial.

                 B. GILLS’S PRELIMINARY EXAMINATION TESTIMONY

         Harris further contends that the court violated her right to confront the witnesses against
her by permitting the prosecution to present Gills’s preliminary examination testimony in lieu of
live testimony. Harris complains that her counsel did not adequately cross-examine Gills at the
preliminary examination, leaving her testimony wanting for trial purposes. Harris further urges
that it was essential for the jury to observe Gills’s demeanor during her testimony in order to judge
her credibility.

        “The Sixth Amendment’s Confrontation Clause provides that, ‘[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against
him.’ ” Crawford v Washington, 541 US 36, 42; 124 S Ct 1354; 158 L Ed 2d 177 (2004), quoting
US Const, Am VI; see also Const 1963, art 1, § 20. “The right of confrontation insures that the
witness testifies under oath at trial, is available for cross-examination, and allows the jury to
observe the demeanor of the witness.” People v Yost, 278 Mich App 341, 370; 749 NW2d 753
(2008) (cleaned up). “The United States Supreme Court has held that the Confrontation Clause
guarantees the defendant a face-to-face meeting with witnesses appearing before the trier of fact,
but has also held that the face-to-face confrontation requirement is not absolute[.]” People v Buie,
491 Mich 294, 304; 817 NW2d 33 (2012) (cleaned up). The Confrontation Clause bars the
admission of testimonial hearsay in the absence of two key elements: “unavailability and a prior
opportunity for cross-examination.” Crawford, 541 US at 68.

        Harris does not challenge Gills’s unavailability, implicitly accepting the sufficiency of the
efforts made by the government to produce Gills at trial. She also does not challenge the trial
court’s application of MRE 804(b)(1), the rule governing admission of former testimony. Instead,
Harris argues that her prior opportunity to cross-examine Gills at the preliminary examination was
insufficient. She emphasizes that the jury could not observe Gills’s demeanor. Harris elaborates
that counsel was unable to cross-examine Gills on the basis of medical reports and a dashboard
camera video turned over to the defense after the preliminary examination.

      “ ‘The Confrontation Clause guarantees only an opportunity for effective cross-
examination, not cross-examination that is effective in whatever way, and to whatever extent, the


                                                 -5-
defense might wish.’ ” People v Garay, 320 Mich App 29, 39; 903 NW2d 883 (2017), judgment
rev’d in part, vacated in part on other grounds 506 Mich 936 (2020), quoting United States v
Owens, 484 US 554, 559; 108 S Ct 838; 98 L Ed 2d 951 (1988). And it is well-established that
sometimes the right to have the jury observe the demeanor of the witness must give way. The only
real question for appeal is whether the discovery of further evidence after the preliminary
examination negated the “opportunity” for cross-examination.

        Harris argues that her counsel could have more deeply examined Gills with the statements
she made to police that can be heard in the dash-cam footage and with statements in the medical
records that Gills “smell[ed] heavily of marijuana.” But counsel did cross-examine Gills at the
preliminary examination at some length. Among other things, counsel elicited testimony about
Gills’s use of marijuana and alcohol on the day of the altercation, and clarified that Harris did not
“stab” Gills. Moreover, at trial, officers testified regarding their interaction with the witnesses at
the scene. And further evidence was presented that Gills consumed alcohol and used marijuana
on the night in question. The information helpful to Harris reached the jury and the jurors could
use that information to assess the veracity of Gills’s preliminary examination testimony. Harris
again cannot establish any error, let alone error warranting a new trial.

                                    C. CUMULATIVE ERROR

         Finally, Harris argues that the cumulative effect of the alleged errors deprived her of a fair
trial and due process, necessitating reversal. “The cumulative effect of several errors can constitute
sufficient prejudice to warrant reversal even when any one of the errors alone would not merit
reversal, but the cumulative effect of the errors must undermine the confidence in the reliability of
the verdict before a new trial is granted.” People v Dobek, 274 Mich App 58, 106; 732 NW2d 546
(2007). However, when there are no actual errors, there can be no cumulative error. People v
Bahoda, 448 Mich 261, 292 n 64; 531 NW2d 659 (1995); Dobek, 274 Mich App at 106.

        Harris has not established any single error that occurred during her trial, let alone a
grouping of errors that could be aggregated to find prejudice. And given Harris’s admission to
facts supporting the elements of her felonious assault conviction, any potential errors she could
have established would not have undermined our confidence in the reliability of the jury’s verdict.

       We affirm.



                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Mark J. Cavanagh
                                                               /s/ Anica Letica




                                                 -6-